Citation Nr: 0833209	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  04-36 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for asthma, claimed as 
secondary to the service-connected recurrent frontal and 
maxillary sinusitis with allergies.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1979 to February 
1985 and from August 1989 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to the benefit 
currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Atlanta, Georgia in 
February 2007 to present testimony on the issue on appeal.  
The hearing transcript has been associated with the claims 
file.


FINDING OF FACT

The veteran's asthma has increased in severity due to his 
service-connected sinusitis and allergy symptoms. 


CONCLUSION OF LAW

The aggravation of the veteran's asthma is proximately due 
to, or the result of, his service-connected sinusitis and 
allergies.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duties to Notify and Assist

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007) 
and 38 C.F.R. § 3.159 (2007).  As will be discussed below, 
the Board finds that service connection for asthma is 
warranted; therefore, a full discussion of whether VA met 
these duties is not needed.  

Even so, the Board notes that the AOJ provided notice with 
respect to the initial disability rating and effective date 
elements of the claim in correspondence dated in March 2006.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated and a medical opinion has been sought in 
conjunction with his claim.  The duty to assist has been 
fulfilled. 

Service Connection

The veteran seeks service connection for asthma, which he 
alternately contends initially manifested in service or has 
been aggravated by his service-connected sinusitis and 
allergies.  As the Board finds that service connection may be 
granted on a secondary basis, there is no need to reach the 
issue of direct service connection.  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service-connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.

Pursuant to a Board remand in May 2007, the veteran was 
afforded a VA examination in March 2008 in order to 
determine, in part, whether the veteran's asthma was either 
caused or aggravated by his service-connected sinusitis and 
allergies.  The examiner thoroughly reviewed the veteran's 
file, as evidenced by her detailed references to excerpts 
from the veteran's medical history. 

While the Board observes that the examiner did not address 
the veteran's contention that the medications used to treat 
the veteran's service-connected sinusitis and allergies may 
have proximately caused the veteran's asthma, the physician 
did conclude that it was at least as likely as not that his 
sinusitis and allergy symptoms had contributed to the current 
severity of his asthma symptoms.  

This opinion is credible, as it is based on a review of the 
veteran's records and a personal examination of the veteran 
and is rooted in stated medical principles.  Absent evidence 
to the contrary, the Board is not in a position to further 
question the opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  



Accordingly, the medical evidence establishes that the 
veteran's current asthma disability has been aggravated by 
his service-connected sinus and allergy disability.  
Therefore, service connection is granted for asthma on a 
secondary basis.


ORDER

Service connection for asthma as secondary to the service-
connected recurrent frontal and maxillary sinusitis with 
allergies is granted.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


